Citation Nr: 1635996	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  12-22 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel



INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously remanded in January 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently scheduled for a video conference hearing before a Veterans Law Judge of the Board in July 2016.  On the day of the hearing a statement was submitted that indicated that the Veteran was requesting that the hearing be rescheduled due to personal reasons.  Thereafter, a statement from a VA provider was associated with the claims file indicating that the Veteran was treated by the provider on the date of the hearing during the time period that the Veteran was scheduled to be at the hearing.  The statement reported that Veteran would have had both mental and emotional upsets if he were to have attended the hearing.  He was easily agitated and in need of therapy and sleep.

Pursuant to 38 C.F.R. § 20.704 (d) (2015), if good cause is shown for electing not to appear at the hearing, the hearing will be rescheduled for the next available hearing date after the contingency which gave rise to the request for postponement has been removed.  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904 (a)(3) (2015). Therefore, the Veteran should be rescheduled for a hearing before a Veterans Law Judge of the Board via video conference.

Accordingly, the case is REMANDED for the following action:

Reschedule the Veteran for a video conference hearing before a Veterans Law Judge via video conference at his local RO.  The Veteran and his representative are to be notified by letter, mailed to the appropriate address, of the date, time, and place of that hearing.  The Veteran and his representative should be given an opportunity to prepare for the hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


